Citation Nr: 1641610	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO. 15-09 261	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $8,799.52, to include whether the debt was properly created.

(The issues of entitlement to service connection for dental trauma for dental treatment purposes, entitlement to an evaluation in excess of 40 percent for a seizure disorder, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active U.S. Navy service from November 1975 to November 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The Philadelphia, Pennsylvania, RO Committee on Waivers and Compromises (COWC), denied the Veteran's request for waiver of repayment of an overpayment in the calculated amount of $8,799.52.  The claims folder is currently under the jurisdiction of the St. Petersburg, Florida, RO.  The Board Remanded the appeal in November 2015.

In its November 2015 Remand, the Board addressed only the requirement that the Veteran be afforded a requested Travel Board hearing, and did not address the merits of the claim.  Nevertheless, the validity of a debt is a threshold determination in making the decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

By way of background, the only perfected issue on appeal, that is, the only issue for which a Statement of the Case (SOC) has been issued, is whether the appellant is entitled to a waiver of overpayment in the amount of $4765.00.  Throughout the appeal period, however, the Veteran has vigorously disagreed with the validity of the creation of the debt, as well as the amount, contending that the debt is due to a mistake on the part of someone at VA.  

A Travel Board hearing was scheduled for March 2016.  In February 2016, the Veteran's mother advised VA that the Veteran would be unable to attend the March 2016 hearing; she did not indicate that the Veteran wanted to reschedule the hearing, but rather, stated that she did not know when the Veteran would be able to attend a hearing.  The Veteran did not appear for the scheduled hearing, and he did not request that it be rescheduled.  His request for a hearing is considered withdrawn.

The Veteran's claims file is wholly electronic.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, above, the only perfected issue on appeal is whether the Veteran is entitled to a waiver of overpayment in the amount of $8,799.52.  In September 2014, the COWC considered and denied the appellant's claim for a waiver of the overpayment of VA compensation benefits, without specifically considering the Veteran's contention that the overpayment was created as a result of VA error.  Throughout the appeal period, however, the Veteran has disagreed with the creation and the amount of the debt.  

To date, however, the AOJ has not issued a Statement of the Case (SOC) addressing the validity of the creation of the overpayment with respect to creation or calculation of the overpayment.  Because the notice of disagreement placed the issue of the validity of the benefit in appellate status, the matter must be remanded for the originating agency to issue a SOC addressing the validity of the creation of the portion of the overpayment remaining on appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the validity of the debt has been questioned and the validity of the debt is part-and-parcel of whether a waiver of overpayment should be granted, a determination on validity of amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 433-34 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered].  As noted above, the Veteran has essentially appealed the issue of validity of the debt, but has not yet received a SOC as to that matter. 

The Veteran also argues that the overpayment was incorrectly calculated, and that he was not unjustly enriched because he did, in fact, have a dependent after April 1, 2009, because he had a child who remained a dependent after VA's discontinuance of compensation for the dependent child at age 18.  The Veteran further argued that it would be against equity and good conscience for VA to recoup the calculated overpayment, because his expenses exceed his entire current income when medical expenses are considered.  These contentions must be addressed during completion of the actions directed below.  

The Board may not proceed with appellate review of the appellant's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending.  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, both issues are inextricably intertwined, and they must be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case addressing the validity of creation of an overpayment of compensation benefits allowed for dependents, and the calculation of the amount of the debt, should be issued.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the appellant perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  If an overpayment is created, the COWC should readjudicate the request for waiver of the overpayment as recalculated.  Prior to the readjudication, the Veteran should be afforded an opportunity to submit updated financial information.  In particular, the Board notes that the Veteran's previous estimations of his expenses have not included medical expenses, even for medications.  In light of the Veteran's serious and complex medical problems, failure to include medical expenses appears to have been an oversight or misunderstanding on the part of the Veteran.  The Veteran should be specifically informed that the expenses paid for medical treatment and medications in any year for which an overpayment has been created, and ongoing medical expenses, are relevant to a waiver request.  

3.  If a debt is created, and the Veteran perfects appeal of that issue, or if waiver of the recalculated debt is not fully granted, the AOJ should issue a supplemental statement of the case (SSOC) that addresses each issue for which there is a perfected appeal.  The case should than be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



